DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/26/2021, the following has occurred: claims 1-4, 6-11, 13-18, and 20 have been amended; claims 5, 12, and 19 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 09/11/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims and now believes that the amended claims overcome a potential 101 rejection. Examiner respectfully disagrees and directs Applicant to the 35 U.S.C. 101 rejection below. Further, Applicant states that the claims include additional elements which more than merely apply “following rules or instructions” using a generic computer. Examiner agrees to a certain extent. Some of 
Lastly, Applicant states that the additional elements integrate the claims into a practical application and provide a technical improvement in the field of cleaning robots by aiding the functionality of automated deployment of the cleaning robot using image analysis to determine when to deploy the robot. Examiner respectfully disagrees. The claims need to provide a technical solution to a technical problem in the art, however, the specification appears to lack a description of the technical problem that the supposed technical solution is meant to remedy. Applicant’s specification discusses preventing disease spread at home or in the office in paragraphs [0001] and [0013] – [0014]. Providing deployment rules to a cleaning robot does not appear to provide a technical solution to a technical problem as the functionality of a cleaning robot is to clean.

35 U.S.C. 103 Rejections:
With regards to the 103 arguments, Applicant argues the following:
Applicant argues that both the ARPO reference and the Cleaning Robot reference that were both used to address claim 1 are not prior art because they are both fictional, animation videos.
Applicant states that the ARPO reference does not qualify as art under 35 U.S.C. 102(a)(1) stating that this reference is not printed publications, public use of the invention, nor a sale of the invention or otherwise making the invention available to the 
Additionally, Applicant states that Cleaning Robot reference does not qualify as art under 35 U.S.C. 102(a)(1) stating that this reference is not printed publications, public use of the invention, nor a sale of the invention or otherwise making the invention available to the public. Examiner respectfully disagrees however as this video was made available to the public before the filing date of the present invention. Additionally, Applicant states that the art is not enabling and cites MPEP 2121. Examiner respectfully disagrees and also cites MPEP 2121, more specifically, sections I. and II. of MPEP 2121.01. The bar for proving non-enablement is high. Section I. of MPEP 2121.01 explains that prior art is presumed to be enabling. The burden of proof has not been met with regards to being non-enabled.
Applicant argued that independent claims 8 and 15 are similar to claim 1 and should also overcome the rejections based on similar reasoning from claim 1. Further, Applicant argued that the dependent claims should overcome the rejections based on 
Additionally, Applicant states that the Chen reference used for the rejections of claims 4-5, 11-12, and 18-19 is not in the same field of endeavor as the present invention. However, the Chen reference is no longer used to address these claims.
Further, Applicant made arguments directed towards the newly amended claim limitations. These limitations are addressed below in the 35 U.S.C. 103 rejection section using new art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claims 8-14 are drawn to a computer program product, and claims 15-20 are drawn to a system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) obtaining information of a person, 2) determining a health status of the person by analyzing the information of the person, 3) determining that the person is sick based on the health status, 4) in response to determining that the person is sick, obtaining images of the person, 5) determining body movements of the person determined to be sick by analyzing the images, 6) determining that the person determined to be sick performed a germ-transmitting activity based on the body movements, and 7) deploying a cleaner to clean a potentially contaminated area based on the determining that the person determined to be sick performed the germ-transmitting activity. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claim 8 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7, 9-14, and 16-20 include all of the limitations of claims 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 4, 11, and 18 add the additional step of “notifying, by the computing device, the person determined to be sick of an action to take the perm-transmitting activity”; claims 6, 13, and 20 add the additional step of “determining, by the computing device, the potentially contaminated area affected by the germ-transmitting activity”; and claims 7 and 14 add the additional step of “automatically adjusting, by the computing (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a computing device with a hardware processor, a computer readable memory, and a computer readable storage medium, 2) a cleaning robot, 3) one or more remote wearable devices of the person, 4) a camera, 5) a computer network, and 6) digital images to perform the claimed steps.
The 1)
Furthermore, the 2) cleaning robot and 6) digital images in these steps generally links the abstract idea to a particular technological environment or field of use such as the fields of robotics and electronics.
Lastly, the 3) one or more remote wearable devices of the person, 4) digital images of the person from a camera, and 5) computer network add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a computing device with a hardware processor, a computer readable memory, and a computer readable storage medium, 2) a cleaning robot, 3) one or more remote 4) a camera, 5) a computer network, and 6) digital images to perform the claimed steps amounts to no more than insignificant extra-solution activity, a general linking to a particular technological field of use, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. Specifically, MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention deploys a cleaning robot utilizing 1) a computing device with a hardware processor, a computer readable memory, and a computer readable storage medium, thus the computing device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) cleaning robot generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a cleaning robot, because limiting application of the abstract idea to robotics is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A. The 6) digital images also generally links the abstract idea to a particular technological environment or field of use. The following Electric Power Group, LLC v. Alstom S.A.
Lastly, the 3) one or more remote wearable devices of the person, the 4) camera, and the 5) computer network in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the 3) one or more remote wearable devices and 5) computer network to obtain health status information for a person, which are then utilized to calculate a health status of that person. Additionally, the current invention utilizes the 4) camera and 5) computer network to obtain digital images of a person, which are then utilized to determine germ-transmitting activities.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field of use, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot .
As per claim 1, ARPO teaches a computer-implemented method comprising:
--determining, by the computing device, a health status of the person by analyzing the information of the person; (see: page 1 where a health status of a person is being determined to be sick by the robot based on analyzing the person)
--determining, by the computing device, that the person is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--in response to determining that the person is sick, obtaining digital images of the person from a camera via the computer network; (see: pages 1 and 2 where the robot is capturing video is response to deeming the person as sick. The robot is capturing this information using a camera)
--determining, by the computing device, body movements of the person determined to be sick by analyzing the digital images; (see: pages 1-2 where the robot determines body movements from the sick person of a nasal excretion into a tissue)
--determining, by the computing device, that the person determined to be sick performed a germ-transmitting activity based on the body movements; (see: pages 1-3 where the robot determines that a germ-transmitting activity of excreting snot into a tissue, and a throwing of that tissue. The robot then compensates by moving away from the tissue’s path) and
--a person as a person determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person and performing an action upon detection of a germ-transmitting event, it does not explicitly teach that the event is to clean up the germ-transmitting event. More specifically, ARPO may not further, specifically teach:
1) --obtaining, by a computing device, information of a person from one or more remote wearable devices of the person via a computer network; and
2) --deploying, by the computing device, a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
2) --deploying, by the computing device, a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) deploy, by the computing device, a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity as taught by 

Deterding et al. teaches:
1) --obtaining, by a computing device, information of a person from one or more remote wearable devices of the person via a computer network (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a monitoring and feedback platform is receiving wearable device information).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) obtain, by a computing device, information of a person from one or more remote wearable devices of the person via a computer network as taught by Deterding et al. in the method as taught by ARPO and Cleaning Robot in combination with the motivation(s) of generating more accurate evaluations of individuals (see: paragraph [0046] of Deterding et al.).

As per claim 2, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 1, see discussion of claim 1. ARPO and Cleaning Robot in combination may not further, specifically teach wherein the information includes data from the one or more remote wearable devices of the person.
Deterding et al. further teaches wherein the information includes data from the one or more remote wearable devices of the person (see: paragraphs [0050] and [0071] where the patient information being received is sensor data from the wearable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 2, see discussion of claim 2. ARPO further teaches wherein the determining the health status of the person is further based on historic information for the person (see: pages 1-3 where a person is determined to be sick based on information. When a determination is made using information, the information that it uses is from a previous point in time, thus this information is a historic information of the person).

As per claim 6, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 1, see discussion of claim 1. ARPO may not further, specifically teach:
1) --determining, by the computing device, the potentially contaminated area affected by the germ-transmitting activity.
Cleaning Robot further teaches:
1) --determining, by the computing device, the potentially contaminated area affected by the germ-transmitting activity (see: pages 1 and 2 where there is a robot determines an area that is dirty based on the activity of walking).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, ARPO teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (see: pages 1-3 where there is a computing robot that is the computing device) to cause the computing device to:
--determine a health status of each of the plurality of persons in an enclosed area by analyzing the information of the plurality of persons; (see: page 1 where a health status of a person is being determined to be sick by the robot based on analyzing the person. There are a plurality of persons within the room including the sick person and the baby that is on the robot. The robot has determined that the sick person is sick and that the baby is not)
--determine that at least one of the plurality of persons is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--in response to determining that the at least one of the plurality of persons is sick, obtaining digital images of the at least one of the plurality of persons from a camera via the computer network; (see: pages 1 and 2 where the robot is capturing video is response to deeming the person as sick. The robot is capturing this information using a camera)
--P201809427US0137 of 42determine body movements of the at least one of the plurality of persons determined to be sick by analyzing the digital images using computer vision; (see: pages 1-2 where the robot determines body movements from the sick person of a nasal excretion into a tissue)
--determine that the at least one of the plurality of persons determined to be sick performed a germ-transmitting activity based on the body movements; (see: pages 1-3 where the robot determines that a germ-transmitting activity of excreting snot into a tissue, and a throwing of that tissue. The robot then compensates by moving away from the tissue’s path) and
--a person as at least one of the plurality of persons determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person and performing an action upon detection of a germ-transmitting event, it does not explicitly teach that the event is to clean up the germ-transmitting event. More specifically, ARPO may not further, specifically teach:
1) --obtain information of a plurality of persons from remote wearable devices of the plurality of persons via a computer network; and
2) --deploy a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
2) --deploy a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) deploy a cleaning robot a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity as taught by Cleaning Robot for the action performed by the robot as disclosed by ARPO since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, ARPO teaches a response of a robot (to avoid the germ-filled tissue after being thrown) thus one could substitute this response of the robot with another robot response of cleaning in the Cleaning Robot reference to obtain predictable results of performing an action in response to detecting a germ-transmitting activity. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Deterding et al. teaches:
1) --obtaining information of a plurality of persons from remote wearable devices of the plurality of persons via a computer network (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a monitoring and feedback platform is receiving wearable device information).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) obtain information of a plurality of persons from remote wearable devices of the plurality of persons via a computer network as taught by ARPO and Cleaning Robot in combination with the motivation(s) of generating more accurate evaluations of individuals (see: paragraph [0046] of Deterding et al.).

As per claim 9, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 8, see discussion of claim 8. ARPO and Cleaning Robot in combination may not further, specifically teach wherein the information includes data from the remote wearable devices of the plurality of persons selected from the group consisting of: heartrate data and temperature data.
Deterding et al. teaches wherein the information includes data from the remote wearable devices of the plurality of persons selected from the group consisting of: heartrate data and temperature data (see: paragraphs [0050] and [0071] where the patient information being received is sensor data from the wearable device. The information here includes information from heart rate monitors and temperature sensors).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 10, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 9, see discussion of claim 9. ARPO further teaches wherein the determining the health status of each of the plurality of persons is further based on historic information for the plurality of persons (see: pages 1-3 where a person is determined to be sick based on information. When a determination is made using information, the information that it uses is from a previous point in time, thus this information is a historic information of the person).

As per claim 13, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 8, see discussion of claim 8. ARPO may not further, specifically teach the program instructions further being executable by the computing device to cause the computing device to:
1) --determine the potentially contaminated area affected by the germ-transmitting activity.
Cleaning Robot further teaches the program instructions further being executable by the computing device to cause the computing device to:
1) --determine the potentially contaminated area affected by the germ-transmitting activity (see: pages 1 and 2 where there is a robot determines an area that is dirty based on the activity of walking).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 14, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 8, see discussion of claim 8. ARPO further teaches automatically adjust at least one environmental condition to minimize disease spread by sending a command to one or more devices to adjust the at least one environmental condition (see: pages 4-5 where a germ cloud is detected and that the robot is commanded to close the door to the room (adjusting the environment) to limit disease spread. Furthermore, claim 14 may be similarly rejected to claim 7 if further detailed in the same manner).

As per claim 15, ARPO teaches a system comprising:
--a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; (see: pages 1-3 where there is a computing robot that is the computing device)
--program instructions to determine a health status of the person by analyzing the information of the person; (see: page 1 where a health status of a person is being determined to be sick by the robot based on analyzing the person)
--program instructions to determine that the person is sick based on the health status; (see: page 1 where the person is deemed as sick by the robot based on the robot detecting the physical status of the person)
--program instructions to obtain digital images of the person from a camera via the computer network in response to the determining that the person is sick; (see: pages 1 and 2 where the robot is capturing video is response to deeming the person as sick. The robot is capturing this information using a camera)
--program instructions to determine body movements of the person determined to be sick by analyzing the digital images; (see: pages 1-2 where the robot determines body movements from the sick person of a nasal excretion into a tissue)
--program instructions to determine that the person determined to be sick performed a germ-transmitting activity based on the body movements; (see: pages 1-3 where the robot determines that a germ-transmitting activity of excreting snot into a tissue, and a throwing of that tissue. The robot then compensates by moving away from the tissue’s path)
--wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory; (see: pages 1-3 where the robot is performing these actions so the program instructions for these actions are stored within memory of the robot) and
--a person as a person determined to be sick (see: pages 1-3 where the person is determined to be sick and then the robot avoids the germ-filled tissue paper).
ARPO teaches the above-mentioned limitations. The difference between ARPO and the claimed invention is that while ARPO does disclose detection of a sick person  
1) --program instructions to obtain information of a person from one or more remote wearable devices of the person via a computer network; and
2) --P201809427US0139 of 42program instructions to deploy a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity.

Cleaning Robot teaches:
2) --P201809427US0139 of 42program instructions to deploy a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity (see: pages 1 and 2 where there is a robot that is deployed after detecting a germ-transmitting activity of a person. The robot then cleans up the mess of the person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) P201809427US0139 of 42program instructions to deploy a remote cleaning robot to clean a potentially contaminated area based on the determining that the person performed the germ-transmitting activity as taught by Cleaning Robot for the program instructions that instruct the robot to perform responsive actions as disclosed by ARPO since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, ARPO teaches a response of a robot (to avoid the germ-filled tissue after being 

Deterding et al. teaches:
1) --program instructions to obtain information of a person from one or more remote wearable devices of the person via a computer network (see: paragraphs [0032] and [0069] where multiple patients who experience an illness are being identified. Further see: paragraph [0071] where a monitoring and feedback platform is receiving wearable device information).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) program instructions to obtain information of a person from one or more remote wearable devices of the person via a computer network as taught by Deterding et al. in the system as taught by ARPO and Cleaning Robot in combination with the motivation(s) of generating more accurate evaluations of individuals (see: paragraph [0046] of Deterding et al.).

As per claim 16, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the system of claim 15, see discussion of claim 15. ARPO and Cleaning Robot in combination may not further, specifically teach wherein the information includes sensor data.
(see: paragraphs [0050] and [0071] where the patient information being received is sensor data from the wearable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

As per claim 17, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the system of claim 16, see discussion of claim 16. ARPO further teaches wherein the determining the health status of the person is further based on historic information for the person (see: pages 1-3 where a person is determined to be sick based on information. When a determination is made using information, the information that it uses is from a previous point in time, thus this information is a historic information of the person).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot in view of U.S. 2018/0325385 to Deterding et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2019/0252078 to Schubert et al.
As per claim 4, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 1, see discussion of claim 1. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).
The combination may not further, specifically teach:
--notifying, by the computing device, the person of an action to take to avoid the activity.

Schubert et al. teaches:
--notifying, by the computing device, the person of an action to take to avoid the activity (see: paragraph [0009] where there is a notification alerting the user of an action to take to avoid exposure to contagion).
One of ordinary skill at the time of the invention was filed would have found it obvious to notify, by the computing device, the person of an action to take to avoid the activity as taught by Schubert et al. in the method as taught by ARPO, Cleaning Robot, and Deterding et al. in combination with the motivation(s) of predicting the spread of disease (see: paragraph [0002] of Schubert et al.).

As per claim 11, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the product of claim 8, see discussion of claim 8. ARPO teaches a person as at least one of the plurality of persons determined to be sick (see: page 1 where there is a person that’s determined to be sick out of two people) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).
The combination may not further, specifically teach:
--notify the person of an action to take to avoid the activity.

Chen et al. teaches:
--notify the person of an action to take to avoid the activity (see: paragraph [0009] where there is a notification alerting the user of an action to take to avoid exposure to contagion).
One of ordinary skill at the time of the invention was filed would have found it obvious to notify the person of an action to take to avoid the activity as taught by Schubert et al. in the computer program product as taught by ARPO, Cleaning Robot, and Deterding et al. in combination with the motivation(s) of predicting the spread of disease (see: paragraph [0002] of Schubert et al.).

As per claim 18, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the system of claim 15, see discussion of claim 15. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick) and determining the activity as determining, the germ-transmitting activity based on the facial and body movements (see: pages 1-3 where the robot determines a germ transmitting activity of a tissue being thrown).
The combination may not further, specifically teach:
--program instructions to notify the person of an action to take to avoid the activity.

Chen et al. teaches:
--program instructions to notify the person of an action to take to avoid the activity (see: paragraph [0009] where there is a notification alerting the user of an action to take to avoid exposure to contagion).
One of ordinary skill at the time of the invention was filed would have found it obvious to have program instructions to notify the person of an action to take to avoid the activity as taught by Schubert et al. in the system as taught by ARPO, Cleaning Robot, and Deterding et al. in combination with the motivation(s) of predicting the spread of disease (see: paragraph [0002] of Schubert et al.).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot in view of U.S. 2018/0325385 to Deterding et al. further in view of U.S. 2019/0252078 to Schubert et al. as applied to claims 4, 11, and 18, and further in view of U.S. Patent No. 10,362,769 to Kartoun et al.
As per claim 5, ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination teaches the method of claim 4, see discussion of claim 4. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick).
wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.

Kartoun et al. teaches:
--wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: column 7, lines 20-32 where there is an alert with a voice message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert as taught by Kartoun et al. for the alert as disclosed by ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of ARPO, Cleaning Robot, Deterding et al., and Schubert et al. teaches of an alert, thus one can substitute wherein the alert is a voice-based alert to obtain predictable results of using an alert. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 12, ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination teaches the product of claim 11, see discussion of claim 11. ARPO teaches person as at least one of the plurality of persons determined to be sick (see: page 1 where there is a person that is determined to be sick).
ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination may not further, specifically teach wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.

Kartoun et al. teaches:
--wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: column 7, lines 20-32 where there is an alert with a voice message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert as taught by Kartoun et al. for the alert as disclosed by ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of ARPO, Cleaning Robot, Deterding et al., and Schubert et al. teaches of an alert, thus one can substitute wherein the alert is a voice-based alert to obtain predictable results of using an alert. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 19, ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination teaches the system of claim 18, see discussion of claim 18. ARPO teaches a person as a person determined to be sick (see: page 1 where there is a person that is determined to be sick).
ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination may not further, specifically teach wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert.

Kartoun et al. teaches:
--wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert (see: column 7, lines 20-32 where there is an alert with a voice message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the notifying the person of the action to take comprises the computing device triggering a voice-based alert as taught by Kartoun et al. for the alert as disclosed by ARPO, Cleaning Robot, Deterding et al., and Schubert et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of ARPO, Cleaning Robot, Deterding et al., and Schubert et al. teaches of an alert, thus one can substitute wherein the alert is a voice-based alert to obtain predictable results of using an alert. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot in view of U.S. 2018/0325385 to Deterding et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2017/0043048 to Fang.
As per claim 7, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach automatically adjusting, by the computing device, at least one environmental condition of an enclosed environment to minimize disease spread by sending a command to one or more devices to adjust the at least one environmental condition, wherein the at least one environmental condition is selected from the group consisting of: temperature, air humidity, and illumination.

Fang teaches:
--automatically adjusting, by the computing device, at least one environmental condition of an enclosed environment to minimize disease spread by sending a command to one or more devices to adjust the at least one environmental condition, wherein the at least one environmental condition is selected from the group consisting of: temperature, air humidity, and illumination (see: paragraphs [0006] - [0007] where there is control of virus spread by using the air conditioning device of the invention. The air conditioning device controls the air temperature and air humidity).
(see: paragraph [0007] of Fang).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot in view of U.S. 2018/0325385 to Deterding et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2020/0397341 to Tatavarti et al.
As per claim 20, ARPO, Cleaning Robot, and Deterding et al. in combination teaches the system of claim 15, see discussion of claim 15. ARPO further teaches program instructions to determine the potentially contaminated area by determining a path of clumps of respiratory droplets generated by the person by analyzing the digital images (see: pages 1-3 where the robot determines the path of the contaminated tissue paper).

--program instructions to determine the potentially contaminated area by determining a size of clumps of respiratory droplets generated by the person by analyzing the digital images.

Tatavarti et al. teaches:
--program instructions to determine the potentially contaminated area by determining a size of clumps of respiratory droplets generated by the person by analyzing the digital images (see: paragraph [0020] where there is a determination of size of the droplets using digital data collected by the system).
One of ordinary skill at the time of the invention was filed would have found it obvious to have program instructions to determine the potentially contaminated area by determining a size of clumps of respiratory droplets generated by the person by analyzing the digital images as taught by Tatavarti et al. in the system as taught by ARPO, Cleaning Robot, and Deterding et al. in combination with the motivation(s) of diagnosing, prognosing, and treating respiratory diseases and disorders (see: paragraph [0002] of Tatavarti et al.).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626